--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 8-K [adamis-8k_0102.htm]
 
Exhibit 10.1
 

 

[globe2.jpg]
 
Convertible Promissory Note




Principal Amount: $500,000
December 29, 2009



The Borrower is Adamis Pharmaceuticals Corporation, a Delaware corporation,
located at 2658 Del Mar Heights Road, #555, Del Mar, California 92014.


The Lender is The G-Max Trust, located at in San Diego, California.

 
1.           Principal


For value received, Borrower promises to pay Lender five hundred thousand
dollars ($500,000.00) with interest thereon calculated in accordance with the
terms and provisions herein.  All sums owed under this Note are payable in
lawful money of the United States of America. Payment shall be made at Lender's
address as above.


2.           Interest


Interest shall accrue daily and compound monthly on the outstanding principal
amount of this Note at a rate per annum equal to 10% and shall be due and
payable on the first Business Day of each month in cash beginning February 1,
2010, subject to the subordination provisions set forth in Section 11 below.  On
the Maturity Date, the Company shall pay to the Lender all accrued but unpaid
interest hereunder.  Interest shall be calculated on the basis of a 360-day year
and actual days elapsed.


3.           Maturity


The Principal Amount of this Note shall become due and payable on December 31,
2010 (the “Maturity Date”). The failure of the Lender to insist upon immediate
payment in full upon the Maturity Date shall not be deemed a waiver of such
right. The Lender has the right to extend the Maturity Date in its sole
discretion by delivery of notice, as described below.


4.           Conversion Right


At any time on or before the Maturity Date, the Lender has the right to convert
part or all of the principal and accrued interest into common stock of Adamis
Pharmaceuticals Corporation at $0.20 per share (which figure shall be subject to
proportionate adjustment to reflect any stock dividend, stock split, reverse
stock split, reclassification, or other similar event affecting the number of
outstanding shares of common stock of Borrower).

 
 

--------------------------------------------------------------------------------

 

If Lender desires to exercise such conversion right, it shall deliver a notice
to Borrower no later than five (5) business days before the Maturity Date.


In the event of conversion, the Lender will surrender the original copy of this
Note for conversion at the principal office of the Borrower.  Lender agrees to
execute such documents in connection with the conversion of this Note as
Borrower reasonably requests.  If upon conversion of this Note a fraction of a
share would result, then Borrower will, at Borrower’s election, either round up
to the next highest share or pay cash in lieu of such fractional share,
calculated on the basis of the fair market value (as determined by Borrower) of
a share.  All rights with respect to the converted portion of this Note shall
terminate upon issuance of the corresponding securities to the Lender.  In
connection with a partial conversion of this Note, Lender agrees to surrender
this Note to Borrower for cancellation as to that portion of the Note that the
Lender elects to convert, and Borrower shall execute and deliver a new Note upon
the same terms and conditions set forth herein, dated the date hereof,
evidencing the right of the Lender to the balance of the principal that was not
converted (and accrued but unpaid interest thereon, as applicable).  As soon as
reasonably practicable after conversion of this Note and receipt of the original
Note and related documents, Borrower at its expense will cause to be issued in
the name of and delivered to the Lender, a certificate or certificates (or, if
Borrower determines that the shares will be represented in uncertificated form,
then appropriate share notices) for the number of shares to which the Lender is
entitled on such conversion (bearing such legends as Borrower determines are
necessary or appropriate), together with any other securities and property, if
any, to which the Lender is entitled on such conversion under the terms of this
Note.


5.           Stock Sale


As further consideration for making the loan described herein, Borrower has
agreed to sell Lender five hundred thousand (500,000) shares of common stock of
Borrower for a total price of five hundred dollars ($500.00).
 
6.           Default


Borrower will be in default if any of the following occurs: (a) Borrower fails
to make payment of the Principal Amount when due and fails to cure the default
within the time period specified herein; and/or (b) Borrower fails in any
material respect to comply with or to perform when due any other material term,
obligation, covenant, or condition contained in this Note and fails to cure the
default within the time period specified herein.  Notwithstanding any provisions
to the contrary contained in this Note, in the event of default by the Borrower,
the Lender must provide Borrower with written notice of default, and the
Borrower will have five (5) business days to cure the default.

 
 

--------------------------------------------------------------------------------

 

7.           Lender's Rights


Upon default, Lender may declare the entire unpaid Principal Amount immediately
due, subject to the subordination provisions set forth in Section 11 below. Upon
the failure to pay the Principal Amount upon final maturity, Lender, at its
option, may charge default interest on this Note at a rate equal to the lesser
of (i) eighteen percent (18%) per annum and (ii) the maximum rate permitted
under applicable usury or other laws.


8.           Collection Costs


If Lender prevails in a lawsuit to collect on this Note, Borrower will pay
Lender's costs and attorneys’ fees in an amount the court finds to be
reasonable.


9.           Investment Representations


The Lender hereby represents, warrants, acknowledges and agrees that:
 
9.1           Investment.  The Lender is acquiring this Note, the securities
issuable upon conversion of this Note, and the shares of common stock issuable
pursuant to Section 5 above (collectively, the “Securities” and the shares of
common stock included in the Securities referred to as the “Transaction Shares”)
for the Lender’s own account, and not directly or indirectly for the account of
any other person.  The Lender is acquiring the Securities for investment and not
with a view to distribution or resale thereof except in compliance with
Securities Act of 1933 (the “Act”) and any applicable state law regulating
securities.  Lender must bear the economic risk of investment for an indefinite
period of time because the Securities have not been registered under the Act and
therefore cannot and will not be sold unless they are subsequently registered
under the Act or an exemption from such registration is available.
 
9.2           Access to Information.  The Lender has had the opportunity to ask
questions of, and to receive answers from, the chief executive officer of
Borrower with respect to the terms and conditions of the transactions
contemplated hereby and with respect to the business and affairs of
Borrower.  The Lender has had access to such financial and other information as
Lender considers necessary in order for the Lender to make a fully informed
decision as to investment in the Securities.
 
9.3           Experience; Pre-Existing Relationship.  Lender has such business
or financial expertise as to be able to protect the Lender’s own interests in
connection with the purchase of the Securities.  Lender has a preexisting
personal or business relationship with Borrower and/or certain of its officers
and/or directors of a nature and duration sufficient to make Lender aware of the
character, business acumen and general business and financial circumstances of
Borrower and/or such officers and directors.  By reason of Lender’s business or
financial experience, Lender is capable of evaluating the merits and risks of
this investment, has the ability to protect Lender’s own interests in this
transaction and is financially capable of bearing a total loss of this
investment.
 

 
 

--------------------------------------------------------------------------------

 

9.4           No Tax Advice.  Lender represents and warrants that Lender is not
relying on Borrower for any tax advice concerning the federal or state
consequences of this Note or the other Securities acquired hereunder by Lender.


9.5           Accredited Investor; No General Solicitation.  Lender is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act.  At no time was Lender presented with or solicited by any publicly issued
or circulated newspaper, mail, radio, television or other form of general
advertising or solicitation in connection with the offer, sale and purchase of
the Securities.


9.6           Restrictions on Transfer; Securities Laws.  Lender understands
that Lender may not transfer any Securities unless such Securities are
registered under the Act and qualified under any applicable state securities
laws or unless, in the opinion of counsel to Borrower, exemptions from such
registration and qualification requirements are available.  Lender has also been
advised that exemptions from registration and qualification may not be available
or may not permit Lender to transfer all or any of the Securities in the amounts
or at the times proposed by Lender.  In addition, Lender has been advised that
SEC Rule 144 promulgated under the Act, which permits certain limited sales of
unregistered securities, requires that the Securities be held for certain
minimum time periods after they have been purchased and paid for (within the
meaning of Rule 144), before they may be resold under Rule 144.


10.           Registration Rights
 
10.1           Public Information; Rule 144.  In general, under Rule 144
promulgated by the Securities and Exchange Commission (the “Commission”), a
person who is not an affiliate of the issuer, such as Lender, may, after a
six-month holding period, publicly sell restricted securities without
restriction as long as adequate current public information about the issuer is
available, and without any restrictions (including the adequate current public
information requirement) after a one-year holding period.  With a view to making
available the benefits of Rule 144, commencing six months after the date of this
Note Borrower agrees to use its reasonable best efforts to (a) make and keep
adequate public information available, as those terms are understood and defined
in Rule 144 under the Act, and (b) file with the Commission all reports and
other documents required of Borrower under the Act and the Securities Exchange
Act of 1934, as amended.  Borrower shall have no obligations pursuant to the
preceding sentence at any time that Borrower may sell all Transaction Shares
without limitation pursuant to Rule 144 (with Borrower deemed to have net
exercised the Warrant).
 
10.2           Registration.
 
(a)           At any time after one year after the date of the Notes, if the
Transaction Shares cannot be sold without restriction pursuant to Rule 144, then
if Borrower files a registration statement pursuant to the Act at any time
within one year after the date of the Notes, relating to an offering for the
account of others under the Act of any of its equity securities (other than on
Form S-4 or Form S-8 (each as promulgated under the Act) or their then
equivalents), then Borrower will promptly will give to Lender
 

 
 

--------------------------------------------------------------------------------

 

 
written notice thereof (which will include a list of the jurisdictions in which
Borrower intends to attempt to qualify such securities under the applicable blue
sky or other state securities laws) and will, subject to the provisions below,
include in such registration and any related qualification under blue sky laws
or other compliance), and in any underwriting involved therein, all Transaction
Shares specified by Lender in a written request delivered to Borrower within 10
days after such written notice from Borrower.
 
(b)           Borrower will pay the registration fee relating to the inclusion
of the Transaction Shares in the registration.  The Lender shall be responsible
for its own fees and expenses, including attorneys’ fees, relating to such
registration and any sale of Transaction Shares pursuant to any such
registration.  In connection with any such registration, Lender shall execute
such customary documents as Borrower may reasonably request relating to the
registration and sale of Transaction Shares pursuant to any such registration
statement.


11.           Subordination


11.1           Definitions.  For purposes of this Note:
 
(a)           “Senior Indebtedness” shall mean the principal of and unpaid
interest on, and any other obligations under, any and all indebtedness of
Borrower (whether or not convertible into equity securities of Borrower),
whether outstanding on the date hereof or hereafter created, pursuant to any
secured note (and any agreements or instruments relating thereto) issued or made
by Borrower either before or after the date of this Note, and any amendments,
renewals or extensions of any such indebtedness, or any debentures, notes or
other evidence of indebtedness issued in exchange for such Senior Indebtedness.
 
(b)           “Senior Lender” shall mean any holder of Senior Indebtedness.


(c)           “Subordinated Indebtedness” means all obligations arising under or
relating to the Note (together with all renewals, extensions and modifications
thereof and any note or notes issued in substitution therefor) and each and
every other debt, liability and obligation of every type and description which
the Borrower may now or at any time hereafter owe to the Lender, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
and whether it is or may be direct or indirect, due or to become due, absolute
or contingent, primary or secondary, liquidated or unliquidated, or joint,
several or joint and several.


11.2           Subordination.  The payment of all of principal, interest and any
other amounts that may become due under or pursuant to this Subordinated
Indebtedness is hereby expressly subordinated to the extent and in the manner
hereinafter set forth to

 
 
 

--------------------------------------------------------------------------------

 


the payment in full of all Senior Indebtedness; and regardless of any priority
otherwise available to the Lender by law or by agreement, as between the holders
of Subordinated Indebtedness and the Senior Lender, the Senior Lender shall hold
a first priority lien in all collateral relating to the Senior Indebtedness, and
any lien claimed therein by the Lender shall be and remain fully subordinate for
all purposes to the lien of the Senior Lender therein for all purposes
whatsoever.  The Subordinated Indebtedness shall continue to be subordinated to
the Senior Indebtedness even if the Senior Indebtedness is deemed unsecured,
under-secured, subordinated, avoided or disallowed under the United States
Bankruptcy Code or other applicable law.


11.3           Payments.  Until all of the Senior Indebtedness has been paid in
full and the Senior Lender has released its lien in the collateral, the Lender
shall not, without the Senior Lender’s prior written consent, demand, receive or
accept any payment, other than current interest payments, from Borrower in
respect of the Subordinated Indebtedness, or exercise any right of or permit any
setoff in respect of the Subordinated Indebtedness.  If the Lender receives any
payment on the Subordinated Indebtedness that the Lender is not entitled to
receive under the provisions of this Agreement, the Lender will hold the amount
so received in trust for the Senior Lender and will forthwith turn over such
payment to the Senior Lender in the form received (except for the endorsement of
the Lender where necessary) for application to then-existing Senior Indebtedness
(whether or not due), in such manner of application as the Senior Lender may
deem appropriate.  If the Lender exercises any right of setoff which the Lender
is not permitted to exercise under the provisions of this Agreement, the Lender
will promptly pay over to the Senior Lender, in immediately available funds, an
amount equal to the amount of the claims or obligations offset.  If the Lender
fails to make any endorsement required under the provisions of this Section 11,
the Senior Lender, or any of its officers or employees or agents on behalf of
the Senior Lender, is hereby irrevocably appointed as the attorney-in-fact
(which appointment is coupled with an interest) for the Lender to make such
endorsement in the Lender’s name.


11.4           Insolvency Proceedings.  If there shall occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, arrangements
with creditors (whether or not pursuant to bankruptcy or other insolvency laws),
or any other marshalling of the assets and liabilities of Borrower (“Insolvency
Proceeding”), (i) no amount shall be paid by Borrower in respect of the
principal or other amounts due with respect to the Subordinated Indebtedness at
the time outstanding, unless and until the principal of and interest on the
Senior Indebtedness then outstanding shall be paid in full, (ii) no claim or
proof of claim shall be filed with Borrower by or on behalf of Holder that shall
assert any right to receive any payments in respect of the principal of and
interest on the Subordinated Indebtedness except subject to the payment in full
of the principal of and interest on all of the Senior Indebtedness then
outstanding, and (iii) any payment or distribution of any kind or character that
may be payable or deliverable in respect of the Subordinated Indebtedness shall
be paid or delivered directly to the holders of the Senior Indebtedness for
application in payment thereof, unless and until all principal and interest on
all Senior Indebtedness shall have been paid in full or such payment shall have
been provided for.  In the event of any Insolvency Proceeding, the Lender will
file all claims, proofs of claim or other instruments of similar character
necessary to enforce the obligations of Borrower in respect of the Subordinated
Indebtedness

 
 

--------------------------------------------------------------------------------

 

and will hold in trust for the Senior Lender and promptly pay over to the Senior
Lender in the form received (except for the endorsement of the Lender where
necessary) for application to the then-existing Senior Indebtedness, any and all
moneys, dividends or other assets received in any such proceedings on account of
the Subordinated Indebtedness, unless and until the Senior Indebtedness has been
paid in full and the Senior Lender’s lien in the Collateral has been
terminated.  If the Lender shall fail to take any such action, the Senior
Lender, as attorney-in-fact for the Lender, may take such action on the Lender’
behalf.  The Lender hereby irrevocably appoint the Senior Lender, or any of its
officers or employees on behalf of the Senior Lender, as the attorney-in-fact
for the Lender (which appointment is coupled with an interest) with the power
but not the duty to demand, sue for, collect and receive any and all such
moneys, dividends or other assets and give acquittance therefor and to file any
claim, proof of claim or other instrument of similar character, to vote claims
comprising Subordinated Indebtedness to accept or reject any plan of partial or
complete liquidation, reorganization, arrangement, composition or extension and
to take such other action in the Senior Lender’s own name or in the name of the
Lender as the Senior Lender may deem necessary or advisable for the enforcement
of the agreements contained herein; and the Lender will execute and deliver to
the Senior Lender such other and further powers-of-attorney or instruments as
the Senior Lender may reasonably request in order to accomplish the
foregoing.  If the Senior Lender desires to permit the use of cash collateral or
to provide post-petition financing to Borrower, the Lender shall not object to
the same or assert that its interests are not being adequately protected.


11.5           Default on Senior Indebtedness.  If there shall occur an event of
default with respect to any Senior Indebtedness, as defined therein, or in the
instrument under which it is outstanding, permitting the holder to accelerate
the maturity thereof, then, unless and until such event of default shall have
been cured or waived or shall have ceased to exist, or all Senior Indebtedness
shall have been paid in full, no payment shall be made in respect of this Note
for a period of one hundred eighty (180) days after the first occurrence of such
event of default.


11.6           Further Assurances.  By acceptance of this Note, Holder agrees to
execute and deliver customary forms of subordination agreements requested from
time to time by holders of Senior Indebtedness, and as a condition to the
Holder's rights hereunder, Borrower may require that Holder execute such forms
of subordination agreements.


11.7           Subrogation.  Subject to the payment in full of all Senior
Indebtedness, Holder shall be subrogated to the rights of the holder(s) of such
Senior Indebtedness (to the extent of the payments or distributions made to the
holder(s) of such Senior Indebtedness pursuant to the provisions of this Section
to receive payments and distributions of assets of Borrower applicable to the
Senior Indebtedness.  No such payments or distributions applicable to the Senior
Indebtedness shall, as between the Borrower

 
 

--------------------------------------------------------------------------------

 

and its creditors, other than the holders of Senior Indebtedness and Holder, be
deemed to be a payment by Borrower to or on account of this Note; and for
purposes of such subrogation, no payments or distributions to the holders of
Senior Indebtedness to which Holder would be entitled except for the provisions
of this Section shall, as between Borrower and its creditors, other than the
holders of Senior Indebtedness and Holder, be deemed to be a payment by the
Company to or on account of the Senior Indebtedness.


11.8           Reliance of Holders of Senior Indebtedness.  Holder, by its
acceptance hereof, shall be deemed to acknowledge and agree that the foregoing
subordination provisions are, and are intended to be, an inducement to and a
consideration of each holder of Senior Indebtedness, whether such Senior
Indebtedness was created or acquired before or after the creation of the
indebtedness evidenced by this Note, and each such holder of Senior Indebtedness
shall be deemed conclusively to have relied on such subordination provisions in
acquiring and holding, or in continuing to hold, such Senior Indebtedness.


11.9           Action on Subordinated Indebtedness.  The Lender will not
commence any action or proceeding against Borrower to recover all or any part of
the Subordinated Indebtedness, or join with any creditor (unless the Senior
Lender shall so join) in bringing any proceeding against the Borrower under any
bankruptcy, reorganization, readjustment of debt, arrangement of debt
receivership, liquidation or insolvency law or statute of the federal or any
state government, or take possession of, sell, or dispose of any Collateral, or
exercise or enforce any right or remedy available to the Lender with respect to
any such Collateral, unless and until the Senior Lender Indebtedness has been
paid in full and the Senior Lender has released its Lien in the Collateral.


12.           Miscellaneous


12.1           Notices.  Any notice required or permitted under this Note shall
be given in writing and shall be deemed effectively given (i) at the time of
personal delivery, if delivery is in person; (ii) one (1) business day after
deposit with an express overnight courier for United States deliveries, or two
(2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; (iii) three (3)
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries when addressed to the party to
be notified; or (iv) one (1) business day after transmission by telecopier with
confirmation of successful transmission, to the addresses set forth at the
beginning of this Note or at such other address as any party may designate by
giving written notice to the other party.


12.2           Entire Agreement.  This Note and the Warrant contemplated hereby
(a) represent the entire agreement between the parties and replace and supersede
any and all oral agreements between the parties, as well as any prior agreement
and understandings, writings, both written and oral, among the parties with
respect to the subject matter hereof; (b) are not intended to confer upon any
other person any rights or remedies hereunder; and (c) shall not be assigned
(other than by operation of law).

 
 

--------------------------------------------------------------------------------

 

12.3           Successors and Assignees.  This Note binds and benefits the
heirs, successors and assignees of the parties.


12.4           Governing Law; Consent to Jurisdiction.  This Note will be
governed by and construed in accordance with the laws of the state of
California.  Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any court in San Diego, California, in connection with
any matter based upon or arising out of this Note or the matters contemplated
herein, agrees that process may be served upon them in any manner authorized in
this Note for the delivery of notices, and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.


12.5           Waiver.  If one party waives any term or provision of this Note
at any time, that waiver will be effective only for the specific instance and
specific purpose for which the waiver was given. If either party fails to
exercise or delays exercising any of its rights or remedies under this Note,
that party retains the right to enforce that term or provision at a later time.


12.6           Severability.  If any court determines that any provision of this
Note is invalid or unenforceable, any invalidity or unenforceability will affect
only that provision and will not make any other provision of this Note invalid
or unenforceable and such provision shall be modified, amended or limited only
to the extent necessary to render it valid and enforceable.


12.7           Counterparts.  This Note may be executed in any number of
counterparts, each of which will be an original, but all of which together will
constitute one instrument.






[Remainder of this page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 



In witness whereof, Borrower and Lender have executed this Convertible
Promissory Note as of the date first written above.




BORROWER


Adamis Pharmaceuticals Corporation
2658 Del Mar Heights Road, Suite 555
Del Mar, California 92014


Dated:  December 29, 2009


By:
/s/ Dennis J. Carlo
   
Dennis J. Carlo
   
Chief Executive Officer
 





LENDER


The G-Max Trust


Dated:  December 29, 2009


By:
/s/ Christof Boo
 



